                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

ADAM LANE                                                                        PLAINTIFF
ADC #155843

V.                                   No. 5:18CV00135-JM-JTR

KEDRICK R. AVERY, Lieutenant; and
CHRISTOPHER BUDNIK, Warden                                                   DEFENDANTS


                                               ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed objections. After carefully considering these documents and making

a de novo review of the record in this case, the Recommendation is approved and adopted in its

entirety as this Court's findings in all respects.

        IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment (Doc.

20) is GRANTED, and Mr. Lane’s claims against them are DISMISSED WITHOUT

PREJUDICE.

        Dated this 30th day of July, 2019.


                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
